Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 15, and 18 have been amended in the response filed 12/29/2021.
Claims 2-14, 16-17, and 19-20 remain in a previous presentation.
Claims 1-20 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1 of the Alice/Mayo Test
Claims 1-20 are within the four statutory categories.  

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 15, which is a representative claim for all claims 1-20, recites: A computer system, comprising: 
one or more processors; and
performs an operation of predicting an occurrence of a symptom in a patient using machine learning and outputting a result predicting the occurrence of the symptom, the operation comprising:
reading, into the memory, a plurality of time-series prediction models used for predicting the occurrence of the symptom using machine learning, wherein the time-series prediction models were trained in advance using plural data sets of training data obtained from a plurality of patients, each training data comprising prodrome data and data associated with the occurrence of the symptom, wherein the plurality of time-series prediction models may utilize a Vector Auto Regressive (VAR) model;
selecting at least one time-series prediction model from the time-series prediction models using historical data sets of prodrome data obtained from a patient and data associated with the occurrence of the symptom; 
generating automatically data relating to an actually occurred symptom when the symptom actually occurs, wherein the automatically generated data is stored as a retraining data to train the at least one selected time-series prediction model along with the current prodrome data;
inputting, to the at least one selected time-series prediction model, current prodrome data obtained from the patient to output a result predicting the occurrence of the symptom; and 
outputting the result predicting the occurrence of the symptom to the patient’s mobile device, and mobile devices associated with a family of the patient and a medical doctor or a health counselor.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity” because they represent a concepts relating managing human behavior and tracking or organizing information, as the claim recites following rules or 

Step 2A of the Alice/Mayo Test - Prong Two
A computer system, comprising: 
one or more processors; and
a memory storing a program which, when executed on the processor, performs an operation of predicting an occurrence of a symptom in a patient using machine learning and outputting a result predicting the occurrence of the symptom, the operation comprising:
reading, into the memory, a plurality of time-series prediction models used for predicting the occurrence of the symptom using machine learning, wherein the time-series prediction models were trained in advance using plural data sets of training data obtained from a plurality of patients, each training data comprising prodrome data and data associated with the occurrence of the symptom, wherein the plurality of time-series prediction models may utilize a Vector Auto Regressive (VAR) model;
selecting at least one time-series prediction model from the time-series prediction models using historical data sets of prodrome data obtained from a patient and data associated with the occurrence of the symptom; 
generating automatically data relating to an actually occurred symptom when the symptom actually occurs, wherein the automatically generated data is stored as a retraining data to train the at least one selected time-series prediction model along with the current prodrome data;
inputting, to the at least one selected time-series prediction model, current prodrome data obtained from the patient to output a result predicting the occurrence of the symptom; and 
outputting the result predicting the occurrence of the symptom to the patient’s mobile device, and mobile devices associated with a family of the patient and a medical doctor or a health counselor.
The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below.

Furthermore, Claims 1-20 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “one or more processors,” “a memory storing a program which, when executed on the processor, performs an operation,” and “using machine learning,” which amount to merely invoking a computer as a tool to perform the abstract idea, see, e.g., paras. [0005], [0037], and [0133] – [0138] of the present Specification. See MPEP 2106.05(f).

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
Prior art disclosing that the additional elements are well-understood, routine, and conventional in nature: 
U.S. Patent Publication No. 2018/0325385 to Deterding, et. al. disclosing the processor (para. 0048), computer-readable memory (para. 0048)
U.S. Patent Publication No. 2014/0006055 to Seraly, et. al. disclosing the processor (para. 0078), computer-readable memory (para. 0092)
U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221; U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028 disclosing machine learning
Independent claims 1 and 18 include nearly identical claims, and are similarly rejected. Dependent claims 2-14, 16-17, and 19-20 are rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. For example, claims 2-14, 16-17, and 19-20 merely define a type of data processed by the system and only serve to further limit the abstract idea. 
Claims 8-10 also includes the additional elements of “a digital camera or a video camera,” and “a mobile device,” amount to mere data gathering, which merely adds insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g). Under Significantly More, this additional element is well-understood, routine, and conventional as indicated by the prior art of record (see U.S Patent Publication no. 2018/0325385 to Deterding at Para. 0104; and see U.S Patent Publication no. 2019/0192069 to Molina at Para. 0028). 
Dependent Claims 2-14, 16-17, and 19-20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the “data” feature of dependent Claims 2, 16, and 19), performing repetitive calculations (e.g. the “calculating” feature of dependent Claims 3-5, 17, and 20), storing and retrieving information in memory (e.g. the “data sets” feature of dependent Claims 3, 5, 17, and 20), and linking the abstract idea to a particular technological environment or field of use (e.g. the “wherein” feature of dependent Claim 6-14).

Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0244714 to Morra, et al. (“Morra”) in view of U.S. Patent Publication No. 2016/0364544 to Das, et al. (“Das”) in further view of U.S. Patent Publication No. 2019/0192069 to Molina, et al. (“Molina”)
Regarding claim 1, Morra discloses: 
A computer-implemented method for predicting an occurrence of a symptom in a patient using machine learning and outputting a result predicting the occurrence of the symptom, the method comprising: (Abstract: a method of predicting a sickness using a predictive model, which uses machine learning)
reading, into a memory, a plurality of time-series prediction models used for predicting the occurrence of the symptom (para. [0018]: a server includes “calibrated sickness models”) using machine learning, (para. [0023]: the models use machine learning) each training data comprising prodrome data (para. [0018]: the models are trained with symptom data, construed as prodrome data) and data associated with the occurrence of the symptom, (para. [0018]: the models are trained with time frame data)
selecting at least one time-series prediction model from the time-series prediction models (para. [0023]: a particular model is selected from multiple predictive models) using historical data sets of prodrome data obtained from a patient (para. [0018]: the models include symptom/prodrome data and time frame data) and data associated with the occurrence of the symptom; (para. [0018]: the models include time frame data associated with the symptoms)
generating automatically data relating to an actually occurred symptom when the symptom actually occurs (Abstract: sickness/symptom data is obtained from a health sensor at the timepoint of the sickness), wherein the automatically generated data is stored as a retraining data to train the at least one selected time-series prediction model along with the current prodrome data; (para. [0005]: the sickness model includes a correlation of the user symptoms and the health sensor data at the sickness timepoint)
inputting, to the at least one selected time-series prediction model, current prodrome data obtained from the patient (para. [0018]: new sensor data from a patient’s device is input to the model) to output a result predicting the occurrence of the symptom; and (para. [0018]: the model is used to predict if a user has a particular sickness/occurrence of a symptom) 
outputting the result predicting the occurrence of the symptom using the patient’s mobile device (para. [0018]: the sick score is presented to a user through the client device 104, or the health tracking device 102, which is a form of outputting using the device).
However, the method of Morra does not explicitly recite wherein the time-series prediction models were trained in advance using plural data sets of training data obtained from a plurality of patients; wherein the plurality of time-series prediction models may utilize a Vector Auto Regressive (VAR) model or a Long Short-Term Memory (LSTM) model; and displaying information on mobile devices associated with a family of the patient and a medical doctor or a health counselor.
Das teaches that it was old and well known at the time of filing in the art of healthcare to include wherein the time-series prediction models were trained in advance (Das, para. [0107]: noise reduction/training prior to analysis) using plural data sets of training data obtained from a plurality of patients (Das, para. [0107]: data includes physiological data from a plurality of patients, see Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Morra to include wherein the time-series prediction models were trained in advance using plural data sets of training data obtained from a plurality of patients, as 
Molina teaches that it was old and well known at the time of filing in the art of healthcare to include wherein the plurality of time-series prediction models may1 utilize a Vector Auto Regressive (VAR) model; (Molina, para. [0046]: a prediction model)
Molina also teaches that it was old and well known at the time of filing in the art of healthcare to include displaying information on mobile devices associated with a family of the patient and a medical doctor or a health counselor (Molina, para. [0060]: providing information to caregivers, such as family members and doctors, via a smartphone)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination of Morra and Das to include a plurality of time-series prediction models, as taught by Molina, in order to improve care because Molina suggests this feature is beneficial facilitating care and improving display functions. (Molina, para. [0060]).

Regarding claim 2, Morra discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the current prodrome data and data associated with the occurrence of the symptom are used for retraining the at least one selected time-series prediction model (para. [0037]: the model is updated/retrained based on sick data, such as sensor data including time stamps, see para. [0033]).

Regarding claim 3, Morra discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein selecting the at least one time-series prediction model comprises calculating each probability estimate of the time-series prediction models, using the historical data sets (para. [0037]: sickness or health risk scoring is calculated for each of the models using historical data). 

Regarding claim 4, Morra discloses each of the limitations of claim 3 as discussed above, and further discloses:
wherein, if the calculated probability estimate is equal or above a predefined threshold, a time-series prediction model having the calculated probability estimate is selected (para. [0024]: when an overall health score/probability satisfies a threshold value, the system assigns an appropriate risk to the user/selects a model).

Regarding claim 5, Morra discloses each of the limitations of claim 3 as discussed above, and further discloses:
wherein, if the calculated probability estimate is below a predefined threshold, other historical data sets of prodrome data obtained from the patient and data associated with the occurrence of the symptom are used, and each probability estimate of the time-series prediction models is recalculated using the other historical data sets (para. [0024]: when an overall health score/probability does not satisfy a threshold value, the system uses a predictive model and user attribute data to determine a health score).

Regarding claim 6, Morra discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the prodrome data comprises at least behavior data obtained from the patient (para. [0022]: the data includes behavior data).

claim 7, Morra discloses each of the limitations of claim 6 as discussed above. Morra discloses behavior data (para. [0022]: behavior data). However, the method of Morra does not explicitly recite image data or video data.
Das teaches that it was old and well known at the time of filing in the art of healthcare to include image data or video data (Das, para. [0079]: medical images).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Morra to include image data or video data, as taught by Das, in order to improve data acquisition because Das suggests this feature is beneficial to accessing medical data.

Regarding claim 8, Morra discloses each of the limitations of claim 7 as discussed above.
However, the method of Morra does not explicitly recite the image data or video data was taken by a digital camera or a video camera.
Das teaches that it was old and well known at the time of filing in the art of healthcare to include wherein the image data or video data was taken by a digital camera or a video camera (Das, para. [0079]: medical images can be taken using a digital camera).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Morra to include the image data or video data was taken by a digital camera or a video camera, as taught by Das, in order to improve data acquisition because Das suggests this feature is beneficial to accessing medical data.

Regarding claim 9, Morra discloses each of the limitations of claim 7 as discussed above, and further discloses:
wherein the behavior data is selected from a group consisting of data relating to a movement of a line of sight of the patient operating a mobile device, data relating to an activity condition of the patient operating a mobile device, and data relating to a typographical mistake made by the patient operating a mobile device (para. [0022]: the behavior data includes activity data, which may come from a user’s interaction with a mobile device, see para. [0028]).

Regarding claim 10, Morra discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the prodrome data comprises data obtained from a mobile device attached to or held by the patient (para. [0022]: the behavior data includes activity data, which may come from a user’s interaction with a mobile device, see para. [0028]).

Regarding claim 11, Morra discloses each of the limitations of claim 1 as discussed above. However, the method of Morra does not explicitly recite wherein the prodrome data comprises photographed data of the patient.
Das teaches that it was old and well known at the time of filing in the art of healthcare to include wherein the prodrome data comprises photographed data of the patient (Das, para. [0079]: medical images).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Morra to include wherein the prodrome data comprises photographed data of the patient, as taught by Das, in order to improve data acquisition because Das suggests this feature is beneficial to accessing medical data.

Regarding claim 12, Morra discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the symptom is any symptom whose occurrence can be predicted in a time-series manner from prodrome data (para. [0018]: the models are used to predict symptoms and are trained with symptom/prodrome data).

Regarding claim 13, Morra discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein prodrome data is not directly related to a disease or an illness of the patient (para. [0006]: the symptoms may include cough, chest congestion, which are not all directly related to a disease or illness such as a panic disorder).

Regarding claim 14, Morra discloses each of the limitations of claim 13 as discussed above, and further discloses:
wherein the disease or the illness is selected from the group consisting of epilepsy, convulsive disorder, arrhythmia, myocardial infarction, a panic disorder, hyperventilation syndrome and asthma (para. [0006]: cough and chest congestion are related to asthma2).

Regarding claim 15, Morra discloses: 
A computer system, comprising: (Abstract: a system of predicting a sickness)
one or more processors (para. [0041]: one or more processors); and
a memory storing a program which, when executed on the processor, performs an operation (para. [0041]: memory storing software) of predicting an occurrence of a symptom in a patient using machine learning (para. [0023]: the models use machine learning) and outputting a result predicting the occurrence of the symptom, (para. [0018]: a sick score is presented to a user, which is a form of outputting using the device) the operation comprising: 
reading, into the memory, a plurality of time-series prediction models used for predicting the occurrence of the symptom (para. [0018]: a server includes “calibrated sickness models”) using machine learning, (para. [0023]: the models use machine learning) each training data comprising prodrome data (para. [0018]: the models are trained with symptom/prodrome data) and data associated with the occurrence of the symptom (para. [0018]: the models are trained with time frame data),
selecting at least one time-series prediction model from the time-series prediction models (para. [0023]: a particular model is selected from multiple predictive models) using historical data sets of prodrome data obtained from a patient (para. [0018]: the models include symptom/prodrome data and time frame data) and data associated with the occurrence of the symptom (para. [0018]: the models include time frame data associated with the symptoms); and
generating automatically data relating to an actually occurred symptom when the symptom actually occurs (Abstract: sickness/symptom data is obtained from a health sensor at the timepoint of the sickness), wherein the automatically generated data is stored as a retraining data to train the at least one selected time-series prediction model along with the current prodrome data (para. [0005]: the sickness model includes a correlation of the user symptoms and the health sensor data at the sickness timepoint);
inputting, to the at least one selected time-series prediction model, current prodrome data obtained from the patient (para. [0018]: new sensor data from a patient’s device is input to the model) to output a result predicting the occurrence of the symptom (para. [0018]: the model is used to predict if a user has a particular sickness/occurrence of a symptom); and
outputting the result predicting the occurrence of the symptom using the patient’s mobile device (para. [0018]: the sick score is presented to a user through the client device 104, or the health tracking device 102, which is a form of outputting using the device).
However, the method of Morra does not explicitly recite wherein the time-series prediction models were trained in advance using plural data sets of training data obtained from a plurality of patients; wherein the plurality of time-series prediction models may utilize a Vector Auto Regressive (VAR) model or a Long Short-Term Memory (LSTM) model; and displaying information on mobile devices associated with a family of the patient and a medical doctor or a health counselor.
Das teaches that it was old and well known at the time of filing in the art of healthcare to include wherein the time-series prediction models were trained in advance (Das, para. [0107]: noise reduction/training prior to analysis) using plural data sets of training data obtained from a plurality of patients (Das, para. [0107]: data includes physiological data from a plurality of patients, see Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Morra to include wherein the time-series prediction models were trained in advance using plural data sets of training data obtained from a plurality of patients, as taught by Das, in order to improve modeling because Das suggests this feature is beneficial to yield information in a form more useful to the training model. (Das, para. [0107]).
Molina teaches that it was old and well known at the time of filing in the art of healthcare to include wherein the plurality of time-series prediction models may3 utilize a Vector Auto Regressive (VAR) model; (Molina, para. [0046]: a prediction model)
 that it was old and well known at the time of filing in the art of healthcare to include displaying information on mobile devices associated with a family of the patient and a medical doctor or a health counselor (Molina, para. [0060]: providing information to caregivers, such as family members and doctors, via a smartphone)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination of Morra and Das to include a plurality of time-series prediction models, as taught by Molina, in order to improve care because Molina suggests this feature is beneficial facilitating care and improving display functions. (Molina, para. [0060]).

Regarding claim 16, Morra discloses each of the limitations of claim 15 as discussed above, and further discloses:
wherein the current prodrome data and the data associated with the occurrence of the symptom are used for retraining the at least one selected time-series prediction model (para. [0037]: the model is updated/retrained based on sick data, such as sensor data including time stamps, see para. [0033]).

Regarding claim 17, Morra discloses each of the limitations of claim 15 as discussed above, and further discloses:
wherein selecting the at least one time-series prediction model comprises calculating each probability estimate of the time-series prediction models, using the historical data sets (para. [0037]: sickness or health risk scoring is calculated for each of the models using historical data).

Regarding claim 18, Morra discloses: 
A computer program product for predicting an occurrence of a symptom in a patient using machine learning (para. [0023]: the models use machine learning) and outputting a result predicting the occurrence of the symptom, (para. [0018]: a sick score is presented to a user, which is a form of outputting using the device) the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: (Abstract: a system of predicting a sickness)
reading, into a memory, a plurality of time-series prediction models used for predicting the occurrence of the symptom (para. [0018]: a server includes “calibrated sickness models”) using machine learning, (para. [0023]: the models use machine learning) each training data comprising prodrome data (para. [0018]: the models are trained with symptom/prodrome data) and data associated with the occurrence of the symptom (para. [0018]: the models are trained with time frame data),
selecting at least one time-series prediction model from the time-series prediction models (para. [0023]: a particular model is selected from multiple predictive models) using historical data sets of prodrome data obtained from a patient (para. [0018]: the models include symptom/prodrome data and time frame data) and data associated with the occurrence of the symptom (para. [0018]: the models include time frame data associated with the symptoms); 
generating automatically data relating to an actually occurred symptom when the symptom actually occurs (Abstract: sickness/symptom data is obtained from a health sensor at the timepoint of the sickness), wherein the automatically generated data is stored as a retraining data to train the at least one selected time-series prediction model along with the current prodrome data (para. [0005]: the sickness model includes a correlation of the user symptoms and the health sensor data at the sickness timepoint);
inputting, to the at least one selected time-series prediction model, current prodrome data obtained from the patient (para. [0018]: new sensor data from a patient’s device is input to the model) to output a result predicting the occurrence of the symptom the model is used to predict if a user has a particular sickness/occurrence of a symptom); and
outputting the result predicting the occurrence of the symptom to the patient’s mobile device (para. [0018]: the sick score is presented to a user through the client device 104, or the health tracking device 102, which is a form of outputting using the device).
However, the method of Morra does not explicitly recite wherein the time-series prediction models were trained in advance using plural data sets of training data obtained from a plurality of patients; wherein the plurality of time-series prediction models may utilize a Vector Auto Regressive (VAR) model or a Long Short-Term Memory (LSTM) model; and displaying information on mobile devices associated with a family of the patient and a medical doctor or a health counselor.
Das teaches that it was old and well known at the time of filing in the art of healthcare to include wherein the time-series prediction models were trained in advance (Das, para. [0107]: noise reduction/training prior to analysis) using plural data sets of training data obtained from a plurality of patients (Das, para. [0107]: data includes physiological data from a plurality of patients, see Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Morra to include wherein the time-series prediction models were trained in advance using plural data sets of training data obtained from a plurality of patients, as taught by Das, in order to improve modeling because Das suggests this feature is beneficial to yield information in a form more useful to the training model. (Das, para. [0107]).
 that it was old and well known at the time of filing in the art of healthcare to include wherein the plurality of time-series prediction models may4 utilize a Vector Auto Regressive (VAR) model; (Molina, para. [0046]: a prediction model)
Molina also teaches that it was old and well known at the time of filing in the art of healthcare to include displaying information on mobile devices associated with a family of the patient and a medical doctor or a health counselor (Molina, para. [0060]: providing information to caregivers, such as family members and doctors, via a smartphone)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the combination of Morra and Das to include a plurality of time-series prediction models, as taught by Molina, in order to improve care because Molina suggests this feature is beneficial facilitating care and improving display functions. (Molina, para. [0060]).
	
Regarding claim 19, Morra discloses each of the limitations of claim 18 as discussed above, and further discloses:
wherein the current prodrome data and the data associated with the occurrence of the symptom are used for retraining the at least one selected time-series prediction model (para. [0037]: the model is updated/retrained based on sick data, such as sensor data including time stamps, see para. [0033]).

Regarding claim 20, Morra discloses each of the limitations of claim 18 as discussed above, and further discloses:
wherein selecting the at least one time-series prediction model comprises calculating each probability estimate of the time-series prediction models, using the historical data sets (para. [0037]: sickness or health risk scoring is calculated for each of the models using historical data).

Response to Applicant’s Arguments
Applicant’s argument, filed on 12/29/2021, with respect to the 35 USC § 112 rejection of Claim 15 has been considered and the examiner agrees the amendment overcomes the rejection.

Applicant’s arguments, filed on 12/29/2021, with respect to the 35 USC § 101 rejection of Claims 1-20 have been considered but are not persuasive. 
Applicant’s argues that the claims disclose a technical solution. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For the reasons set forth in the 35 USC § 101 rejection of claims 1-20 above, the claimed invention is directed to an abstract idea without significantly more. Applicant’s argument is not persuasive. 

Applicant’s arguments and amendments, filed on 12/29/2021, with respect to the 35 USC § 103 rejection of Claims 1-20 have been considered but are not persuasive.
Applicant has amended the independent claims to remove reference to the LSTM. However, as noted in the nonfinal rejection, the claims recite only that the model “may” use a VAR. Therefore, the amendment has not changed the scope of the claim. 
For the reasons set forth in the 35 USC § 103 rejection of claims 1-20 above, the references cited in the rejection render amended claims 1-20 obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SHYAM M GOSWAMI
Examiner
Art Unit 3686




	/Victoria P Augustine/                       Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that all underlined clauses use conditional language and are given no patentable weight because the claim does not require the use of the limitation due to the conditional language. See MPEP 2114
        2 Asthma: Limit asthma attacks caused by colds or flu, available at: https://www.mayoclinic.org/diseases-conditions/asthma-attack/in-depth/asthma/art-20043943, disclosing that coughing and chest tightness are warning signs of an asthma attack.
        3 Examiner notes that all underlined clauses use conditional language and are given no patentable weight because the claim does not require the use of the limitation due to the conditional language. See MPEP 2114
        4 Examiner notes that all underlined clauses use conditional language and are given no patentable weight because the claim does not require the use of the limitation due to the conditional language. See MPEP 2114